Citation Nr: 9929104	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  97-24 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for right knee 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran served on active duty from April 1995 to December 
1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 1997 
by the Wichita, Kansas, Regional Office (RO) of the 
Department of Veterans Affairs.  A notice of disagreement was 
received in June 1997, a statement of the case was issued in 
June 1997, and a substantive appeal was received in July 
1997.

In his July 1997 substantive appeal, the veteran indicated 
that he wanted a hearing before a member of the Board.  
However, a letter from the veteran's representative, dated in 
June 1999, which indicated that the representative had the 
veteran's consent for this request, effectively withdrew the 
veteran's request for a Board hearing.  See 38 C.F.R. 
§ 20.702(e) (1999). 

Although the June 1997 statement of the case listed the 
additional issue of entitlement to service connection for a 
personality disorder, the veteran did not address this issue 
in his substantive appeal, and the veteran's representative 
has indicated that the veteran is not appealing the 
personality disorder issue. 


FINDING OF FACT

There is no medical diagnosis of current right knee 
disability. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
right knee disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  In order for a service 
connection claim to be well grounded, there must be competent 
evidence:  i) of current disability (a medical diagnosis); 
ii) of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence); and iii) of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Epps v. Gober, 126 F.3d 1464, 1468 (1997).  
Moreover, the truthfulness of evidence is presumed in 
determining whether a claim is well-grounded.  King v. Brown, 
5 Vet.App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. 488 (1997).   That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Id. at 498.

The veteran's assertion regarding an inservice injury in 1995 
is accepted as true for well-grounded purposes.  King.  
However, the veteran's claim is nevertheless not well-
grounded as there is no medical diagnosis of current right 
knee disability.  At a VA compensation examination in 
February 1997, the veteran reported that in July 1995 during 
basic training his knee would pop when he would walk with 
full gear on, and that the knee now cracked or popped with 
any excessive heavy lifting or repeated squatting, but that 
there was otherwise no problem.  On examination, the right 
knee had full range of motion with no other positive clinical 
findings pertaining to the right knee; the resulting 
diagnosis was a normal right knee examination with normal X-
rays. 

The Court has held that "[i]n order for the veteran to be 
awarded a rating for service-connected [disability], there 
must be evidence both of a service-connected disease or 
injury and a present disability which is attributable to such 
disease or injury."  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  In the absence of proof of a present disability there 
can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Without a medical diagnosis of a current 
right knee disability, the Board must find that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a).  

With regard to the veteran's contention that the 1997 VA 
examination diagnosed crepitus, physical examination did not 
in fact note that crepitus was found.  The veteran's 
reporting to the examiner of crepitus with excessive heavy 
lifting or repeated squatting does not equate to a clinical 
finding.  The Court has held that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence.  See LeShore v. Brown, 
8 Vet.App. 406, 409 (1995).  In this case, the VA examiner 
specifically diagnosed a normal right knee. 

As this claim is not well grounded, VA has no further duty to 
assist the veteran-appellant in developing the record to 
support this claim.  See Epps, 126 F.3d at 1467-68.  
Furthermore, as the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim as to this issue well grounded, there is no 
further duty on the part of VA under 38 U.S.C.A. § 5103(a) to 
notify the veteran of the evidence required to complete his 
application for service connection for the claimed disorder.  
See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 


ORDER

The veteran's claim of entitlement to service connection for 
right knee disability is not well-grounded.  To this extent, 
the appeal is denied. 


REMAND

A review of the March 1997 rating decision and the June 1997 
statement of the case shows that the RO denied the veteran's 
PTSD claim on the merits, thus implying that the RO first 
found the claim to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  In view of the fact that the record includes both 
inservice and post-service medical diagnoses of PTSD, the 
Board agrees with the RO that the claim is well-grounded.  

However, after reviewing the evidence of record on the 
merits, the Board believes that a complex medical question is 
presented as to whether or not the veteran actually currently 
suffers from PTSD.  While there are some diagnoses of PTSD, 
other examiners have expressly found no evidence of such 
disorder.  Under the circumstances, further development of 
the medical record is necessary before the Board may proceed 
with appellate review. 

The Board also notes that the veteran's representative has 
advanced a contention that the veteran's PTSD was aggravated 
by his military service.  The representative also requests 
the Board to seek an opinion from an independent medical 
expert.  However, in view of the equivocal medical findings 
as to whether or not the veteran suffers from PTSD, or any 
other psychiatric disorder, the Board believes that the 
proper action is to seek clarification as to the correct 
psychiatric diagnosis (if any) presented in this case. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request the names and addresses of all 
private medical care providers who have 
treated him for psychiatric problems.  
After obtaining any necessary releases 
from the veteran, the RO should attempt 
to obtain copies of all such clinical 
records.  Additionally, any VA medical 
records (not already in the claims file) 
documenting treatment for psychiatric 
disorder(s) should be associated with the 
claims file. 

2.  The RO should schedule the veteran 
for a special PTSD examination by a panel 
of two VA psychiatrists (if possible, by 
individuals who have not already examined 
the veteran) to determine the nature of 
any and all psychiatric disorders which 
may be present and to specifically 
determine whether or not the veteran 
suffers from PTSD.  It is imperative that 
the claims file be made available to the 
examiners for review in connection with 
the examination, and all indicated 
studies, tests and evaluations deemed 
necessary should be performed, including 
psychological testing for PTSD.  The 
examiner's diagnoses should include all 
psychiatric disorders which they find to 
be present.  As to each psychiatric 
disorder diagnosed, the examiners should 
offer an opinion as to the time each such 
disorder was first manifested.  If the 
examiners conclude that any disorder 
preexisted service, then an opinion 
should be offered as to whether any such 
disorder increased in severity during 
service.  The examiners are requested to 
furnish a complete rationale for all 
opinions expressed.

3.  The RO should then review the 
expanded claims file and determine 
whether entitlement to service connection 
for an acquired psychiatric disability, 
to include PTSD, is warranted based on 
incurrence or aggravation.  If the 
benefit sought is not granted, the RO 
should then furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
afford an opportunity to respond before 
returning the case to the Board. 

The purpose of this remand is to ensure an adequate record 
for eventual appellate review and to clarify the medical 
evidence.  The Board intimates no opinions as to the eventual 
determinations to be made in this case.  The veteran and his 
representative are free to submit additional evidence and 
argument in support of this issue. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

